MEMORANDUM **
Claudia Marlene Enamorado appeals the district court’s decision to deny her motion to suppress statements made after she had waived her Miranda rights, orally and in writing.
Evidence in the record supports the district court’s finding that Enamorado “voluntarily” waived her Miranda rights. The record is devoid of any evidence of coercive police activity. See Colorado v. Connelly, 479 U.S. 157, 167, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986). The fact that Enamorado waived her Miranda rights more than four hours after being taken into custody does not render her waiver involuntary. See United States v. Gamez, 301 F.3d 1138, 1144-45 (9th Cir.2002), cert. denied, 538 U.S. 1067, 123 S.Ct. 2240, 155 L.Ed.2d 1125 (2003). Her confession, made after her waiver, also was voluntary despite the passage of time. See Derrick v. Peterson, 924 F.2d 813, 820 (9th Cir. 1990).
Enamorado also argues for the first time on appeal that she did not “knowingly” or “intelligently” waive her Miranda rights due to her upbringing, educational background, and personal relationships. Because she did not present this claim to the district court, we decline to consider it. See United States v. Hawkins, 249 F.3d 867, 872 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.